
	

114 S1606 IS: Digital Learning Equity Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1606
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mr. King (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support the development, implementation, and evaluation of innovative strategies and methods to
			 increase out-of-school access to digital learning resources for eligible
			 students in order to increase student and educator engagement and
			 disseminate evidence-based strategies to relevant stakeholders and the
			 public.
	
	
		1.Short title
 This Act may be cited as the Digital Learning Equity Act of 2015.
 2.Digital learning equityTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended at the end by adding the following:
			
				DDigital learning equity demonstration program
 4401.PurposeThe purpose of this part is to support the development, implementation, and evaluation of innovative strategies and methods to improve out-of-school access to digital learning resources for eligible students in order to—
 (1)increase student participation in the classroom, including the ability to complete homework assignments and participate in innovative digital learning models;
 (2)improve student access to postsecondary education and workforce opportunities by increasing the ability of students to apply for employment, postsecondary education, and financial aid opportunities;
 (3)increase the education technology and digital learning resources options available to educators to support student learning by ensuring methods and resources used during the school day remain accessible during out-of-school hours;
 (4)increase student, educator, and parent engagement by facilitating greater communication and connection between school and home; and
 (5)increase the identification and dissemination of strategies to support students lacking out-of-school access to digital learning resources and the Internet, including underserved student populations and students in rural and remote geographic areas.
 4402.DefinitionsIn this part: (1)Access technologyThe term access technology means any service or device that provides out-of-school Internet access as its primary function and does not include a computer device.
 (2)Digital learningThe term digital learning means an educational practice that effectively uses technology to strengthen a student's learning experience within and outside of the classroom and at home, including—
 (A)interactive learning resources that engage students in academic content; (B)access to online databases and primary source documents;
 (C)the use of data, data analytics, and information to personalize learning and provide targeted supplementary instruction;
 (D)student collaboration with content experts, peers, and educators; (E)digital learning content, video, software, or simulations;
 (F)access to online courses; and (G)other resources that may be developed, as the Secretary may determine.
 (3)Eligible entityThe term eligible entity means any of the following entities that serve a high-need school: (A)A local educational agency.
 (B)A State educational agency. (C)An educational service agency.
 (D)A consortium of State educational agencies, local educational agencies, or educational service agencies.
 (E)An Indian tribe or Indian organization. (F)A State educational agency, local educational agency, educational service agency, Indian tribe, or Indian organization, in partnership with—
 (i)a nonprofit foundation, corporation, institution, or association; (ii)a business;
 (iii)an after-school program or summer program; (iv)a library;
 (v)a community learning center; or (vi)other community or social services organizations, as the Secretary may determine.
 (4)Eligible studentThe term eligible student means a student who lacks out-of-school access to digital learning resources and attends a high-need school serviced by an eligible entity.
 (5)High-need schoolThe term high-need school means a school served by an eligible entity that— (A)has a high concentration of students aged 5 through 17 who—
 (i)are in poverty, as counted in the most recent census data approved by the Secretary; (ii)are eligible for a free or reduced priced lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (iii)are in families receiving assistance under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or
 (iv)are eligible to receive medical assistance under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
 (B)has a high percentage of students who lack out-of-school Internet access;
 (C)is in need of improvement and or is among the State’s persistently lowest achieving schools; or (D)has significant gaps in achievement among the categories of students described in section 1111(b)(2)(C)(v)(II).
 (6)Out-of-school internet accessThe term out-of-school Internet access means a service provided to an eligible student for out-of-school use by wire or radio that provides the capability to transmit data to and receive data from all or substantially all Internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, with a speed and capacity sufficient to facilitate digital learning, but excluding—
 (A)dial-up Internet access service; or (B)Internet access service that is restricted by monthly data caps set lower than 1 gigabyte.
							4403.Demonstration grant program authorized
 (a)In generalThe Secretary shall award grants to eligible entities, subject to meeting the application requirements in subsection (e), to develop, implement, and evaluate innovative strategies to increase out-of-school Internet access for eligible students.
 (b)Demonstration periodEach eligible entity, in accordance with the application requirements in subsection (e), shall propose to the Secretary the period of time over which it desires to exercise demonstration authority, except that such period shall not exceed 2 years.
 (c)Rural areasFrom the amounts appropriated under section 4405 for a fiscal year, the Secretary shall reserve not less than 30 percent for grants to eligible entities that propose to carry out the activities described in subsection (e)(1) in rural areas, as described in section 6211(b)(1)(A)(ii). The Secretary shall reduce the amount described in this subsection if the Secretary does not receive a sufficient number of applications that propose to carry out the activities described in subsection (e)(1) in rural areas that meet the requirements of subsection (e).
						(d)Matching funds
 (1)In generalAn eligible entity that is a State educational agency or includes a State educational agency, that receives a grant under this section shall provide matching funds, from non-Federal sources (which may be provided in cash or in-kind), in an amount equal to 10 percent of the amount of grant funds provided to the eligible entity to carry out the activities supported by the grant.
 (2)WaiverThe Secretary may waive the matching requirement under paragraph (1) for an eligible entity that demonstrates that such requirement imposes an undue financial hardship.
 (e)ApplicationTo receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time and in such manner as the Secretary may reasonably require and containing the following:
 (1)A description of how the entity will— (A)increase student access to digital learning opportunities outside of the school day, which may include providing access technology for eligible students;
 (B)integrate the out-of-school use of the access technology into the school’s educational curriculum and objectives;
 (C)provide eligible students with necessary training in digital literacy to ensure appropriate and effective use of the digital learning resources and access technology;
 (D)ensure parents, educators, and students are informed of appropriate use of the digital learning resources and access technology;
 (E)have in place a policy that meets the same requirements as described in paragraphs (1) and (2) of section 2441(a).
 (2)A description of the eligible students who will be served, disaggregated by— (A)the categories of students described in section 1111(b)(2)(C)(v)(II); and
 (B)homeless students and children or youth in foster care. (3)In the case of an eligible entity that wishes to award subgrants to local educational agencies or local educational agencies in partnership with the entities described in subparagraphs (A) through (F) of section 4402(3)—
 (A)a description of how the eligible entity will award such subgrants; and (B)an assurance that the eligible entity consulted with appropriate staff of participating local educational agencies and the entities described in subparagraphs (A) through (F) of section 4402(3), as applicable, in the development of the eligible entity’s application under this subsection.
 (4)A description of the process, activities, and performance measures that the eligible entity will use to evaluate the impact and effectiveness of the grant funds awarded under this part for eligible students, including measures of changes in—
 (A)the percentage of students who lack access to out-of-school Internet access; (B)student participation in the classroom, including the ability to complete homework and take part in innovative learning models;
 (C)student engagement, through such measures as attendance rates and chronic absenteeism; (D)student access to postsecondary education and workforce opportunities, including the ability to apply for employment, postsecondary education, and student financial aid programs; and
 (E)any other valid and reliable indicators of student, educator, or parent engagement or participation, as determined by the eligible entity.
 (5)A description of the way in which the eligible entity will solicit and collect meaningful feedback from participating students, educators, parents, and school administrators on the effectiveness of the demonstration program.
 (6)A description of how the eligible entity will procure the access technology and out-of-school Internet access necessary to carry out the demonstration program, including whether the entity will utilize bulk purchasing or other strategies that make efficient use of program funds.
 (7)If the applicant is a State educational agency or includes a State educational agency, an assurance that the applicant will provide matching funds as required under subsection (d).
 (f)Use of fundsEach eligible entity receiving a grant under this part shall use the funds awarded to develop, implement, and evaluate strategies and methods used to increase student access to digital learning resources at home through such practices as—
 (1)providing a targeted distribution of access technology to eligible students; (2)educating and training students, parents, and educators about the appropriate use of access technology outside of the classroom; and
 (3)evaluating the effectiveness of the strategies and methods used under this part, through such means as student, educator, and parent surveys.
 (g)RestrictionFunds awarded under this part shall only be used to promote out-of-school access to digital learning resources for eligible students and shall not be used to address the networking needs of an entity that is eligible to receive support under the E-rate program.
						(h)Reservation for support and evaluation
 (1)In generalEach eligible entity that receives a grant under this section may reserve not more than 8 percent of the grant amount for each fiscal year to provide technical support to participating schools and for the purposes of conducting the evaluation described in section 4404.
 (2)EvaluationNot less than 50 percent of any amount reserved under paragraph (1) shall be used for the purposes of conducting the evaluation described in section 4404.
 (i)National activitiesFrom the amounts appropriated under section 4405, the Secretary may reserve not more than 1 percent for national activities to provide technical assistance and support grantees.
						4404.Evaluation
 (a)In generalConsistent with the criteria outlined in paragraphs (4) and (5) of section 4403(e), the Secretary shall establish an evaluation template through which an eligible entity will record and submit the outcomes and participant feedback associated with the program carried out under this part.
 (b)Submission; deadlineNot later than 90 days after the termination of an eligible entity’s demonstration authority under this part, the eligible entity shall submit to the Secretary the results of the evaluation.
 (c)ProhibitionNothing in this section shall be construed to prohibit an eligible entity from recording and submitting additional data or indicators associated with the success of the program executed under the demonstration authority.
 4405.Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2016 through 2021..
		3.Report on student home access to digital learning resources
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Director of the Institute of Education Sciences, in consultation with relevant Federal agencies, shall complete a national study on the educational trends and behaviors associated with access to digital learning resources outside of the classroom, which shall include analysis of extant data and new surveys about students and teachers that provide—
 (1)a description of the various locations from which students access the Internet and digital learning resources outside of the classroom, including through an after-school or summer program, a library, and at home;
 (2)a description of the various devices and technology through which students access the Internet and digital learning resources outside of the classroom, including through a computer or mobile device;
 (3)data associated with the number of students who lack out-of-school Internet access, disaggregated by—
 (A)the categories of students described in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
 (B)homeless students and children or youth in foster care; and (C)students in geographically diverse areas, including urban, suburban, and rural areas;
 (4)data associated with the causes for a student lacking home Internet access; (5)data associated with the proportion of educators who assign homework or implement innovative learning models that require or are substantially augmented by a student having out-of-school Internet access and the frequency of the need for such access;
 (6)a description of the learning behaviors associated with students who lack home Internet access, including—
 (A)student participation in the classroom, including the ability to complete homework and participate in innovative learning models;
 (B)student engagement, through such measures as attendance rates and chronic absenteeism; and (C)a student’s ability to apply for employment, postsecondary education, and financial aid programs;
 (7)an analysis of the how a student’s lack of home Internet access impacts the instructional practice of educators, including—
 (A)the extent to which educators alter instructional methods, resources, homework assignments, and curriculum in order to accommodate differing levels of out-of-school Internet access; and
 (B)strategies employed by educators, school leaders, and administrators to address the differing levels of out-of-school Internet access among students; and
 (8)a description of the ways in which State educational agencies, local educational agencies, schools, and other entities have developed effective means to provide students with Internet access outside of the school day, including partnerships developed.
 (b)Public disseminationThe Director of the Institute of Education Sciences shall widely disseminate the findings of the study under this section—
 (1)in a timely fashion; (2)in a form that is understandable, easily accessible, and publicly available and usable, or adaptable for use in, the improvement of educational practice;
 (3)through electronic transfer and other means, such as posting, as available, to the website of the Institute of Education Sciences, or the Department of Education; and
 (4)to all State educational agencies and other recipients of funds under part D of title IV of the Elementary and Secondary Education Act of 1965.
				
